DETAILED ACTION
1.	This action is responsive to the communication filed on March 13, 2022.  Claims 1-38 are pending.  Claims 1-18 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
3.	Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because the preamble is a system for enabling a first executable program on a computer system to exchange communications with a second executable program on the computer system, but ending with the method comprising.  Appropriate correction is required by the applicant.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9, 774, 456 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter.
Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10, 630, 491 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 19-22, 24-29, 31-36, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bisbee; Stephen F. et al (US 7743248 B2) - IDS, and further in view of Peart, Franklyn (US 20030069923 A1) - IDS.
	a.	Referring to claim 19:
		i.	Bisbee teaches a computer implemented method for enabling a first executable program on a computer system to exchange communications with a second executable program on the computer system, the method comprising:
	(1)	determining that the first executable program requests to exchange information with the second executable program (see column 6, lines 58-65 of Bisbee, wherein certificate status may be indicated by a CRL, and according to a publication schedule of the issuing CA, the CSS retrieves the CRL from a certificate status reporting component listed in the configuration store, the CSS clears a cache memory associated with the issuing CA, and the CSS determines the status of the authentication certificate from the CRL and stores the status in the cache memory associated with the issuing CA; see also column 9, lines 52-62 of Bisbee, wherein to retrieve certificate status, a connector or program module is defined for each certificate status method. Every authentication certificate contains both subject (user) and issuer (CA) fields. The issuer field is used to direct a TCU query to the CSS that then checks its cache for the presence of the certificate's status. If status is present in the CSS cache, it is returned to the TCU. If status is not present, the CSS will invoke the appropriate connector to retrieve the certificate's status. Any number of methods will be used for reporting and retrieving certificate status: LDAP, OCSP, CRL, etc; see also the combination of teaching between Bisbee and Peart for exchanging information between first executable program and second executable program); 
(2) 	using the second executable program to challenge the first executable program for a digital certificate (see column 2, lines 56-63 of Bisbee, wherein the certificate policy determines the level of personal vetting (i.e., the process for validating appropriateness of certificate request information and the identity of the intended certificate recipient) required (e.g., two forms of picture ID, credit check) to gain approval for issuance of a certificate. The security policy dictates the physical, procedural and process controls needed to support the application environment);
(3)	using the second executable program to exchange information with the first executable program when the digital certificate is verified (see Figure 1 and column 13, line 54 through column 14, line 7 of Bisbee, wherein if in step 123 it is determined that the certificate status is not present in the certificate status store, then the CSS in step 135 retrieves the issuing CA field from the certificate under test. In step 137, the CSS checks to see that the issuing CA is on the approved CA list, which may be maintained and accessed by a CA Connector Store in step 139. If the CA is not listed, then an invalid status is returned and the process resumes at step 125 and proceeds through steps 127, 113, 115, and 117, resulting in rejection of the submission and transmission of a negative acknowledgment and log entry. If the issuing CA is found on the approved CA list in step 137 and in step 141 it is determined that the certificate status reporting mechanism is a CRL, then a valid status indication is returned to step 125. If the CA is known and status is not present for the subject certificate, but the status mechanism is a CRL, then it may be assumed that the certificate status is valid, providing a CRL exists and is current for the CA. The process then proceeds through steps 127, 129, 131, 133, and 117, resulting in the creation of an electronic original, the transmission of a positive acknowledgment, and a log entry for the actions just completed).
ii.	Although Bisbee teaches the claimed subject matter, Bisbee is silent on the capability of exchanging information between first executable program and second executable program (if indeed is not inherent).  On the other hand, Peart teaches this limitation in paragraph [0056] of Peart, wherein FIG. 3A shows an exemplary process of communication among the client node 10, the master server node, in this example server 30, and the server 32. The client node 10 has an active connection 72 with the server 32. The client node 10 and server 32 can use the active connection 72 to exchange information regarding the execution of a first application program. The user credentials of the client node 10 are stored at the client node. Such storage of the user credentials can be in cache memory or persistent storage.  
iii.	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to:
(1)	have modified the invention of Bisbee with the teaching of Peart for distributed program execution in client-server networks (see paragraph [0001] of Peart).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Bisbee with the teaching of Peart for exchanging information regarding the execution of a first application program (see paragraph [0056] of Peart).
Referring to claim 20:
i.	The combination of teaching between Bisbee and Peart teaches the claimed subject matter.  Bisbee and Peart further teach:
(1)	 receiving a report indicating the use of a first digital certificate by a second executable program to authorize a first executable program to exchange copyright notice, identity, and cryptographic hash information with the second executable program (see column 6, lines 58-65 of Bisbee, wherein certificate status may be indicated by a CRL, and according to a publication schedule of the issuing CA, the CSS retrieves the CRL from a certificate status reporting component listed in the configuration store, the CSS clears a cache memory associated with the issuing CA, and the CSS determines the status of the authentication certificate from the CRL and stores the status in the cache memory associated with the issuing CA; see also column 9, lines 52-62 of Bisbee, wherein to retrieve certificate status, a connector or program module is defined for each certificate status method. Every authentication certificate contains both subject (user) and issuer (CA) fields. The issuer field is used to direct a TCU query to the CSS that then checks its cache for the presence of the certificate's status. If status is present in the CSS cache, it is returned to the TCU. If status is not present, the CSS will invoke the appropriate connector to retrieve the certificate's status. Any number of methods will be used for reporting and retrieving certificate status: LDAP, OCSP, CRL, etc; see also paragraph [0056] of Peart, wherein FIG. 3A shows an exemplary process of communication among the client node 10, the master server node, in this example server 30, and the server 32. The client node 10 has an active connection 72 with the server 32. The client node 10 and server 32 can use the active connection 72 to exchange information regarding the execution of a first application program. The user credentials of the client node 10 are stored at the client node. Such storage of the user credentials can be in cache memory or persistent storage).
c.	Referring to claim 21:
i.	The combination of teaching between Bisbee and Peart teaches the claimed subject matter.  Peart further teaches:
 (see paragraph [0010] of Peart, wherein a method for enabling distributed program execution includes the step of receiving a mapping specifying an association between a type of data file and an executable program for execution on a client system. The method also includes the steps of storing a data file on a server system, receiving a selection of the stored data file, and identifying an executable program associated with the type of the selected data file. The identification uses the received mapping specifying the association. The method additionally includes sending a request to a client system to execute the identified executable program. In one embodiment, the data file is modified on a server system to include the received mapping. The received mapping may also be updated on a periodic basis or on an as-needed basis).
d.	Referring to claim 22:
i.	The combination of teaching between Bisbee and Peart teaches the claimed subject matter.  Bisbee further teaches:
(1)	 wherein the at least one processor further performs the following operation: forwarding the received report to the network-based host (see column 6, lines 58-65 of Bisbee, wherein certificate status may be indicated by a CRL, and according to a publication schedule of the issuing CA, the CSS retrieves the CRL from a certificate status reporting component listed in the configuration store, the CSS clears a cache memory associated with the issuing CA, and the CSS determines the status of the authentication certificate from the CRL and stores the status in the cache memory associated with the issuing CA).
e.	Referring to claim 24:
i.	The combination of teaching between Bisbee and Peart teaches the claimed subject matter.  Peart further teaches:
(1)	 determining whether the first executable program and the second executable program are authorized to exchange content based on the exchanged copyright notice, identity, and cryptographic hash information (see paragraph [0056] of Peart, wherein FIG. 3A shows an exemplary process of communication among the client node 10, the master server node, in this example server 30, and the server 32. The client node 10 has an active connection 72 with the server 32. The client node 10 and server 32 can use the active connection 72 to exchange information regarding the execution of a first application program. The user credentials of the client node 10 are stored at the client node. Such storage of the user credentials can be in cache memory or persistent storage); and deny use of the first digital certificate based on the determination (see column 17, lines 19-39 of Bisbee, wherein the CSS plays a vital role in validating that the user certificate and issuing CA are both authorized in accessing a TCU or other system. If an issuing CA is removed from the approved list and its connector configuration data deleted, all associated users are denied further access to the TCU. It should be understood that the CSS can work with other applications and systems that require certificate status, including applications and systems that require inter-working with multiple PKIs and CAs).
f.	Referring to claim 25:
i.	The combination of teaching between Bisbee and Peart teaches the claimed subject matter.  Peart further teaches:
(1)	 wherein using the second executable program to exchange communications includes exchanging the communications in response to a user independently launching both the first and second executable programs in separate launch operations (see paragraph [0119, 0120] of Peart).
g.	Referring to claims 26-30 and 32:
i.	These claims consist a system for enabling a first executable program on a computer system to exchange communications with a second executable program on the computer system to implement the steps of claims 19-22 and 24-25, thus they are rejected with the same rationale applied against claims 19-22 and 24-25 above.
h.	Referring to claims 33-36, and 38:
i.	These claims consist a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations of claims 19-22 and 24-25, thus they are rejected with the same rationale applied against claims 19-22 and 24-25 above.
s 23, 30, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bisbee; Stephen F. et al (US 7743248 B2) - IDS, in view of Peart, Franklyn (US 20030069923 A1) - IDS, and further in view of Landrock; Peter et al. (US 8358778 B2).
a.	Referring to claims 23, 30, and 37:
i.	Although the combination of teaching between Bisbee and Peart teaches the claimed subject matter, they are silent on the cryptographic hash is one of an asymmetric or symmetric operation.  On the other hand, Landrock teaches:
(1)	 wherein the implementation of the cryptographic hash is one of an asymmetric or symmetric operation (see column 1, lines 4-8 of Landrock).
ii.	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to:
(1)	have modified the modified-invention of Bisbee with the teaching of Landrock for use with symmetric cryptographic algorithms (see column 1, lines 7-8 of Landrock).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Bisbee with the teaching of Landrock for generating digital or electronic signatures employs asymmetric or public key cryptography (see column 1, lines 28-30 of Landrock).
Information Disclosure Statement
9.	The information disclosure statement (IDS) filed on March 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga (Tanya) B. Truong whose telephone number is 571-272-3858.  The examiner can normally be reached on First Shift.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
January 13, 2022